COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00087-CR


KEITH WHITE                                                          APPELLANT

                                           V.

THE STATE OF TEXAS                                                         STATE


                                       ------------

           FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY

                                       ------------

                                       ORDER

                                       ------------

      It has come to this court’s attention that a page is missing from State’s

Exhibit 2 in the original reporter’s record in this case.

      On October 15, 2012, the court reporter sent this court a letter, asking us

to insert a page that had been left out in copying State’s Exhibit No. 2. Texas

Rule of Appellate Procedure 34.6(d) does not permit this. See Tex. R. App. P.

34.6(d).   In order to supplement the record, the official court reporter must

“prepare, certify, and file in the appellate court a supplemental reporter’s record

containing the omitted item[].” Id.
      Therefore, it is ORDERED that the court reporter prepare a supplemental

record containing the omitted page 4 from State’s Exhibit 2 and file it in this court

on or before Monday, July 29, 2013.

      The clerk is directed to send a copy of this order to the court reporter,

counsel of record, and the trial court judge.

      DATED July 17, 2013.

                                                    PER CURIAM




                                          2